—Order unanimously affirmed with costs. Memorandum: In light of the ability of each party to bear his or her own legal and experts’ fees, and given defendant’s prior contribution of $7,500 toward such fees incurred by plaintiff, Supreme Court did not abuse its discretion in denying the application to require defendant to pay plaintiffs outstanding legal and expert fees (see, Kamerman v Kamerman, 269 AD2d 165; Nielsen v Nielsen, 256 AD2d 1173; Goddard v Goddard, 256 AD2d 545, 547; Matter of Whittaker v Feldman, 113 AD2d 809, 812). (Appeal from Order of Supreme Court, Erie County, Howe, J. — Counsel Fees.) Present — Pigott, Jr., P. J., Pine, Hayes, Wisner and Kehoe, JJ.